internal_revenue_service number release date index number --------------------- ----------------------------------------- ---------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-155037-04 date date legend x ----------------------- d1 ------------------ country ------ --------------------------------------------------------------------------------------------------- --------------------------------------------------- this letter responds to your letter dated date on behalf of x entity dear --------------- requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations for x to file an election to be classified as an entity disregarded from its owner for federal tax purposes effective d1 facts changed its status for country law purposes from an entity that is classified as a per_se_corporation under sec_301_7701-2 to an entity that is eligible to change its classification for federal tax purposes under sec_301_7701-3 x has a single owner the default status for this new entity is a corporation x intended to elect to be treated as a disregarded_entity however due to inadvertence x’s form_8832 entity classification election was not filed timely law and analysis classified as a corporation under sec_301_7701-2 or an according to the information submitted x was formed in country on d1 x sec_301_7701-3 provides in part that a business_entity that is not sec_301_7701-3 provides that an eligible_entity may elect to be plr-155037-04 eligible_entity can elect its classification for federal tax purposes it further provides that an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides guidance on the default classification of a foreign eligible_entity for federal tax purposes sec_301_7701-3 provides that unless it elects otherwise a foreign eligible_entity is an association if all members have limited_liability classified other than as provided in ' b by filing form_8832 entity classification election with the service_center designated on the form sec_301_7701-3 provides that an election under ' c i will be effective on the date specified on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 cannot be more than days prior to the date the election is filed and cannot be more than months after the date on which the election is filed sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election to include an election whose due_date is prescribed by a regulation published in the federal_register making certain elections determine whether to grant an extension of time for regulatory elections that do not meet the requirements of ' under ' a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions based on the facts submitted and the representations made we conclude the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to file form_8832 with the appropriate service_center and elect to be classified as a disregarded_entity for federal tax purposes effective d1 a copy of this letter should be attached to the form_8832 sec_301_9100-2 provides the rules governing automatic extensions of time for sec_301_9100-3 sets forth the standards the commissioner will use to this ruling is directed only to the taxpayer on whose behalf it was requested except as specifically set forth above no opinion is expressed or implied as to under a power_of_attorney on file with this office we are sending a copy of this plr-155037-04 the federal tax consequences of the transaction described above under any other provision of the code letter to x sec_6110 provides that it may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes sincerely heather c maloy associate chief_counsel passthroughs and special industries s
